Appellant was convicted of robbery, and gives notice of appeal.
The judgment was rendered on November 24, 1896. The minutes of the court show that the indictment was presented on November 17th, *Page 66 
seven days before the judgment was rendered. Sentence was pronounced on December 31, 1896. The record was filed in this court on May 6, 1898. The record contains neither the indictment nor the charge of the court, nor is the statement of the facts, incorporated in the record. The indictment is absolutely necessary in this State as a predicate for the prosecution of a felony. The record was submitted by the State in this condition, and as presented the judgment must be reversed and the prosecution dismissed. If there was an indictment and it has been lost or mislaid subsequent to the conviction, and if there was a charge delivered by the trial court and it has been lost or mislaid, both should have been substituted, and an application to continue the case in this court applied for pending the action of the trial court in regard to the substitution of said lost or destroyed papers, as provided by article 884 of the Code of Criminal Procedure. The judgment is reversed, and the prosecution ordered dismissed.
Reversed and dismissed.
HURT, Presiding Judge, absent.
                    ON MOTION FOR REHEARING.